IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
TONY LYLES )
)
Plaintiff, )
)
Vv. ) No. 14 CV 1406
) Magistrate Judge Jeffrey T. Gilbert
JOE GAMBINO, ET AL. )
)
Defendants. )

MEMORANDUM OPINION AND ORDER

This case is before the Court on Defendants’ Motion for Judgment on the Pleadings [ECF
No. 151] and Defendants’ Motion for Summary Judgment [ECF No. 153]. For the reasons discussed
below, the Court grants in part and denies in part Defendants’ Motion for Judgment on the Pleadings.
To the extent Defendants’ arguments are not rendered moot by the Court’s ruling on the Motion for
Judgment on the Pleadings, the Court denies Defendants’ Motion for Summary Judgment.

I.
BACKGROUND

Plaintiff Tony Lyles, a former pre-trial detainee in Cook County, Illinois, was held at the
Cook County Jail from approximately February of 2013 until September of 2015. At four separate
court appearances — on July 24, 2013, November 18, 2013, December 19, 2013, and October 16,
2014 — Plaintiff alleges Cook County correctional officers violated his constitutional rights.

A. July 24, 2013 Incident

On July 24, 2013, Plaintiff alleges that Officer Michael Seropian used excessive force against

him and that Sergeant Joe Gambino and Officer Fitzpatrick Allen were deliberately indifferent to
his medical needs. [Plaintiff's Third Amended Complaint, ECF No. 137 §§ 30, 33].! According to
Plaintiff, after a court proceeding on July 24th, Officer Seropian yanked on his arm while he was
handcuffed and threw him against an elevator door, causing injuries to his left shoulder, back, wrist,
and neck. [ECF No. 137 §] 4-7]. After he was returned to the jail and placed in a holding cell,
Plaintiff alleges that he asked Sergeant Gambino and Officer Allen to take him to Cermak Health
Services but they refused. [ECF No. 137 8].

The same day, on July 24, 2013, Plaintiff filed a separate grievance and non-grievance
request related to the incident. [DSOMF, ECF Nos. 155-4, 155-5]. The grievance was marked with
control number 2013x2879 and described an unnamed bailiff making contact with Plaintiffs left
shoulder, resulting in pain and injury. [ECF No. 155-4, p. 1-2]. On August 10, 2013, Plaintiff
received and signed for a response to grievance 2013x2879. [ECF Nos. 155-4, p. 4; Plaintiff's
Response to DSOMF, ECF No. 166 § 14]. On August 14, 2013, the Cook County Department of
Corrections (“CCDOC”) responded to Plaintiff's non-grievance request, which asked for the identity
of the bailiff in courtroom 307 and described Sergeant Gambino’s and Officer Allen’s conduct. [ECF
No. 155-5, p. 6; ECF No. 166 § 20]. Eight days later, on August 22, 2013, Plaintiff was transferred

to Kankakee County Jail. [ECF No. 155-3 § 16; PSOMF, ECF No. 167-1 § 4]. CCDOC’s response

 

Defendants do not include any record citations in the fact summary at the beginning of their Motion
for Judgment on the Pleadings. [ECF No. 153]. Both parties include record citations in their Local
Rule 56.1 Statements submitted in connection with Defendants’ Motion for Summary Judgment.
[ECF No. 153]. The Court has included citations to the record in this Background section of its
Memorandum Opinion and Order as a prelude to ruling on both Motions. The Court has drawn on
the parties’ Local Rule 56.1 Statements, as well as the pleadings and other documents filed on the
court docket. As discussed more fully below, a motion under Federal Rule of Civil Procedure 12(c)
is evaluated under the same standard as a motion to dismiss under Rule 12(b)(6). Gill v. City of
Milwaukee, 850 F.3d 335, 339 (7th Cir. 2017). As such, among other things, the Court can rely on
the pleadings, documents referenced in the motion, and take judicial notice of matters of public
record. General Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1081 (7th Cir. 1997);
see also, Geinosky v. City of Chicago, 675 F.3d 743, 745 (7th Cir. 2012).

2
identifying the bailiff involved as Deputy Sheriff Michael Seropian *10995 was sent to Plaintiff at
Kankakee. [ECF No. 155-5, p. 6]. However, due to his transfer, Plaintiff was not able to sign for the
response to his non-grievance request. [ECF No. 155-5, p. 6; ECF No. 166 4 21].

On October 10, 2013, Plaintiff returned to Cook County Jail. [ECF No. 155-3 § 17; ECF No.
167-1 4 13]. At that time, according to CCDOC, he was afforded an additional fourteen days to
appeal grievance 2013x2879 and re-submit his non-grievance request as a formal grievance. [ECF
No. 155-3 J 18, 22]. Plaintiff did not appeal grievance 2013x2879, nor did he re-submit his non-
grievance request. [ECF No. 155-3 4 18, 22; ECF No. 166 § 15].

B. November 18, 2013 Incident

On November 18, 2013, Plaintiff attended another court appearance where he alleges Officer
Seropian used excessive force against him and Sergeant Gambino was deliberately indifferent to his
medical needs. [ECF No. 137 {ff 30, 33]. Specifically, Plaintiff alleges that Officer Seropian pushed
him while leading him out of the courtroom and yanked on his handcuffs, reinjuring his shoulder,
back, neck, and wrist. [ECF No. 137 ff 11-14]. He further alleges that Sergeant Gambino refused to
take him to a doctor, despite his complaints of pain. [ECF No. 137 §§ 15, 16]. There is no evidence
Plaintiff submitted a grievance related to the November 18, 2013 incident. [ECF No. 166 §§ 10, 11].?

Cc, December 19, 2013 Incident

At a court appearance on December 19, 2013, Plaintiff alleges that Officer Seropian used
excessive force by handcuffing Plaintiff tightly behind his back, causing pain to his wrists and
shoulders. [ECF No. 137 4 17, 18, 30]. Plaintiff further claims that Officer Edward Hopkins used

excessive force by grabbing Plaintiff from behind and dragging him from the courtroom, causing

 

* The cited Statement of Material Facts does not establish conclusively that Plaintiff did not grieve
the November 18, 2013 incident, but the undisputed fact remains there is no evidence in the record,
and Plaintiff does not contend, that he did so.
pain and injury. [ECF No. 137 §§ 19, 30]. According to Plaintiff, both officers failed to intervene to
prevent the injury by the other. [ECF No. 137 § 31]. There is no evidence Plaintiff submitted a
grievance related to the December 19, 2013 incident. [ECF No. 166 §§ 10, 11].

D. October 16, 2014 Incident

On October 16, 2014, Plaintiff alleges that Officer Hopkins used excessive force in carrying
out a judge’s order to remove Plaintiff from a courtroom. [ECF No. 137 4 21-27, 30]. Plaintiff
asserts that as he was led out of the courtroom, Officer Hopkins twice forced him into a seat in the
gallery, causing pain to Plaintiff's neck, back, and injured shoulder. [ECF No. 137 4 25, 27].
Plaintiff filed a grievance that same day referencing excessive use of force by “Officer Higgins.”
[ECF No. 155-6]. The grievance was given control number 2014x6354 and processed as an
emergency grievance. [ECF No. 155-6, p. 1, 4; ECF No. 166 §] 25, 26]. On October 23, 2014,
Plaintiff received and signed for a response to that grievance, which indicated that the complaint had
been directed to the Office of Professional Responsibility (“OPR”) for review. [ECF No. 155-6, p.
1, 4; ECF No. 166 9 25, 26; ECF No. 155-4, p.3-4]. Plaintiff did not appeal grievance 2014x6354.
[ECF No. 155-4 9 27; ECF No. 166 ¥ 27].

Il.
PROCEDURAL HISTORY

On February 26, 2014, Plaintiff filed suit alleging improper use of force and deliberate

indifference to his serious medical needs by “Tom Dart,” “Sergent Gambine,” “Officer Allen,” and

three unknown officers pursuant to 42 U.S.C. § 1983. [ECF No. 1]. Plaintiff was allowed to proceed

 

3 The cited Statement of Material Facts likewise is inconclusive as to whether Plaintiff grieved the
December 19, 2013 incident. There also is no evidence in the record, and Plaintiff does not argue,
that he did so.
against Sheriff Tom Dart as a nominal defendant for the limited purpose of identifying the officers
whose names he did not know. [ECF No. 5].

On July 20, 2015, Plaintiff filed his first amended complaint, which the Court struck for
failure to comply with repeated court orders. [ECF Nos. 37, 43]. Plaintiff's second amended
complaint, dated November 3, 2015, was accepted by the Court with some limitation. [ECF Nos. 49,
51, 52]. Pursuant to 28 U.S.C. § 1915A, the Court permitted Plaintiff to proceed with claims from
incidents on July 24, 2013, November 18, 2013, December 19, 2013, and October 16, 2014. [ECF
No. 51]. Specifically, the Plaintiff was allowed to proceed against “Officer Michael Seropian” for
excessive use of force, failure to intervene, and deliberate indifference to his serious medical needs
on July 24, 2013, excessive use of force and failure to intervene on November 18, 2013, and
excessive use of force and failure to intervene on December 19, 2013. The Court further permitted
Plaintiff to proceed with his claims against “Officer Fitzpatrick Allen” and “Sergeant Joe Gambino”
for deliberate indifference to his serious medical needs on July 24, 2013. Finally, the Court allowed
Plaintiff to proceed against “Officer Poe Higgins” for excessive use of force and failure to intervene
on both December 19, 2013 and October 16, 2014. All claims against Tom Dart and “Unknown
Officers” were dismissed. The court’s order further cautioned Plaintiff that allowing the claims to
proceed did not preclude Defendants from raising any applicable affirmative defenses, including the
statute of limitations. [ECF No. 51, n.2].

Within a few months, Plaintiff filed a proposed complaint that the Court determined was
substantially identical to the second amended complaint discussed above. It was therefore stricken.
[ECF Nos. 53, 54]. On February 22, 2016, the Court dismissed “Officer Poe Higgins” from the suit
without prejudice, as the summons served on the Cook County Sheriffs Office found no employee

by the name of “Officer Poe Higgins.” [ECF Nos. 62, 64]. On March 26, 2018, Plaintiff filed his
third amended complaint. [ECF No. 137]. It was accepted for the limited purpose of naming “Officer
Edward Hopkins” in the place of “Officer Poe Higgins.” [ECF No. 136]. On November 28, 2018,
Defendants filed a Motion for Judgment on the Pleadings under Federal Rule of Civil Procedure
12(c) [ECF No. 151] and a Motion for Summary Judgment under Federal Rule of Civil Procedure
56(c) [ECF No. 153]. The Motions now are fully-briefed and the Court addresses each in turn.
Il.
MOTION FOR JUDGMENT ON THE PLEADINGS

Officer Seropian and Officer Hopkins filed a Motion for Judgment on the Pleadings premised
solely on statute of limitations grounds. Officer Seropian argues the July 24, 2013 and November
18, 2013 claims against him are time barred, and Officer Hopkins contends that the December 19,
2013 and October 16, 2014 allegations against him are similarly untimely.

A motion for judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c)
is governed by the same standard as a motion to dismiss under Rule 12(b)(6). Gill, 850 F.3d at 339.
In considering the motion, the court must view all the facts in the light most favorable to the non-
moving party and must take all uncontested allegations to which the parties had an opportunity to
respond as true. Flora v. Home Fed. Sav. & Loan Ass'n, 685 F.2d 209, 211 (7th Cir. 1982); National
Fidelity Life Ins. Co. v. Karaganis, 811 F.2d 357 (7th Cir. 1987). The motion must be based “only
on the complaint itself, documents attached to the complaint, documents that are critical to the
complaint and referred to in it, and information that is subject to proper judicial notice.” Geinosky,
675 F.3d at 745; see also, Northern Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d
449 (7th Cir. 1998); FED.R.CIV.P. 10(c) (written instrument that is exhibit to pleading is part of

pleading for all purposes). Judicial notice includes matters of public record such as court documents,
as these are sources “whose accuracy cannot reasonably be questioned.” General Elec. Capital
Corp., 128 F.3d at 1081 (collecting cases); FED.R.EVID. 201(b).

In order to grant a motion for judgment on the pleadings, it must be “beyond doubt that the
plaintiff cannot prove any facts that would support his claim for relief.” Hayes v. City of Chicago,
670 F.3d 810, 813 (7th Cir. 2012) (quoting Thomas v. Guardsmark, Inc., 381 F.3d 701, 704 (7th Cir.
2004)). If the complaint “plainly reveals that [the] action is untimely under the governing statute of
limitations,” the court may dismiss it as time-barred. United States v. Lewis, 411 F.3d 838, 842 (7th
Cir. 2005). The statute of limitations in this case is two years under Illinois law, as applicable to all
Section 1983 claims. Reynolds v. Vill. of Evergreen Park, 733 F. App'x 309, 310 (7th Cir. 2018);
Owens v. Evans, 878 F.3d 559, 563 (7th Cir. 2017); Ashafa v. City of Chicago, 146 F.3d 459, 462
(7th Cir. 1998). Both parties are in accord. [ECF Nos. 151, p. 5; 161, p. 1].

A. Claims Involving Officer Seropian

Turning first to Officer Seropian, Plaintiff did not file his claims arising from the July 24,
2013 incident within the applicable statute of limitations. In order to adhere to the two-year limitation
period, Plaintiff was required to bring his claims against Officer Seropian within two years of the
July 24, 2013 incident, or before July 24, 2015. Plaintiff named Officer Seropian as a party to the
suit for the first time on November 3, 2015, substituting him for the “Unknown Officer” he described
in his initial complaint dated February 26, 2014. [ECF No. 49]. His claim arising from the July 24,
2013 incident therefore is untimely.

The November 18, 2013 claim involving Officer Seropian, however, was timely filed.
Plaintiff was required to bring his claims against Officer Seropian prior to November 18, 2015,

which he did. Plaintiff named Officer Seropian as a party to the suit on November 3, 2015, and
specifically pled Officer Seropian’s involvement in the November 18, 2013 incident in his amended
complaint. [ECF No. 49].

Having established that Plaintiff filed his claim arising from the July 24, 2013 incident
against Officer Seropian beyond the applicable statutory period, the question becomes whether that
claim relates back to the original complaint filed in February 2014 such that it was timely filed. The
Court finds that it does not. Federal Rule of Civil Procedure 15(c)(3) permits an amendment to relate
back to the original complaint “only where there has been an error made concerning the identity of
the proper party and where that party is chargeable with knowledge of the mistake.” Baskin v. City
of Des Plaines, 138 F.3d 701, 704 (7th Cir. 1998). “Not knowing a defendant’s name,” as Plaintiff
argues was the case with Officer Seropian, “is not a mistake under Rule 15.” Jackson v. Kotter, 541
F.3d 688, 696 (7th Cir. 2008); see also, Gomez v. Randle, 680 F.3d 859, 864 (7th Cir. 2012); Baskin
v. City of Des Plaines, 138 F.3d 701, 704 (7th Cir. 1998). According to Plaintiff, he did not make a
mistake as to Officer Seropian’s identity, he simply did not know his name. See, e.g., King v. One
Unknown Federal Correctional Officer, 201 F.3d 910 (7th Cir. 2010). Even naming an “Unnamed
Officer” in Officer Seropian’s place, essentially serving as a “John Doe,” does not change the
analysis or toll the limitations period. Gomez, 680 F.3d at 864 (“once the statute of limitations period
expires, [a plaintiff] cannot amend his complaint to substitute a new party in the place of ‘John
Doe.””). Accordingly, Plaintiff's July 24, 2013 claims against Officer Seropian do not relate back to
the filing of Plaintiffs original complaint and therefore are time barred.

B. Claims Involving Officer Hopkins

The Court now turns to Officer Hopkins, who also was absent from Plaintiff's February 26,
2014 initial complaint. The statute of limitations required Plaintiff to sue Officer Hopkins prior to

December 19, 2015 and October 16, 2016, respectively, based upon incidents that allegedly occurred
two years before those dates. Plaintiff failed to do so, as he did not name Officer Hopkins as a party
to this suit until March 26, 2018. [ECF No. 137]. While Plaintiffs second amended complaint, dated
November 3, 2015, timely named an “Officer Poe Higgins” as the responsible party in the December
19, 2013 and October 16, 2014 incidents, Officer Hopkins was, in fact, the officer involved. Plaintiff
did not correct his mistake until his third amended complaint dated March 26, 2018, making both
claims against Officer Hopkins untimely. [ECF No. 137].

When an amended complaint substitutes a new defendant on a claim that otherwise would
be barred by the statute of limitations, the amendment will relate back under Rule 15(c)(1)(C) if the

eee

new defendant “‘received such notice of the action that it will not be prejudiced in defending on the
merits’ and also ‘knew or should have known that the action would have been brought against it.””
Williams v. Williamson, 2019 WL 1437900, at *4 (N.D. Ill. 2019) (quoting Keller v. United States,
444 F. App’x 909, 911 (7th Cir. 2011)). “*A potential defendant who has not been named in a lawsuit
by the time the statute of limitations has run is entitled to repose—unless it is or should be apparent
to that person that he is the beneficiary of a mere slip of the pen, as it were.’” Joseph v. Elan
Motorsports Techs. Racing Corp., 638 F.3d 555, 560 (7th Cir. 2011) (quoting Rendall-Speranza v.
Nassim, 107 F.3d 913, 918 (D.C. Cir. 1997)); see also, Krupski vy. Costa Crociere S.p.A., 560 U.S.
538 (2010). When assessing relation back, the district court is only permitted to make two inquiries.
Joseph, 638 F.3d at 559. First, whether the new defendant “knew or should have known that the
plaintiff, had it not been for a mistake, would have sued him instead or in addition to suing the named
defendant,” and second, whether “the delay in the plaintiff's discovering his mistake impaired the
new defendant’s ability to defend himself.” /d. at 559-60.

Plaintiff presents two arguments as to why the Court should find Officer Hopkins knew or

should have known he would be sued: first, the existence of the October 16, 2014 grievance itself,
and second, because there was an OPR investigation into the incident. The record before the Court
is sufficient to evaluate both of Plaintiff's arguments without a hearing. As to the first, knowledge
of a grievance does not equate to knowledge of an imminent federal lawsuit. “[T]he primary purpose
of a grievance is to alert prison officials to a problem, not to provide personal notice to a particular
official that he may be sued; the grievance is not a summons and complaint that initiates adversarial
litigation.” Maddox v. Love, 655 F.3d 709, 722 (7th Cir. 2011) (quoting Johnson v. Johnson, 385
F.3d 503, 522 (5th Cir. 2004)). Furthermore, the fact that Officer Higgins, not Officer Hopkins, was
named in Plaintiff's initial grievance makes it even more unlikely that Officer Hopkins could have
been put on notice of this action from the grievance itself.

As to Plaintiff's second argument, an officer’s involvement in an OPR investigation — an
internal, employment-related disciplinary process — does not put that officer on notice that a federal
lawsuit will be brought against him. The two proceedings are different in both form and purpose, in
the same way that “OPR investigations are distinct from the inmate grievance process,” Bowers v.
Dart, 2018 WL 835219, at *4 (N.D. Ill. 2018). “An internal-affairs investigation may lead to
disciplinary proceedings targeting the wayward employee but ordinarily does not offer a remedy to
the prisoner who was on the receiving end of the employee’s malfeasance.” Pavey v. Conley, 663
F.3d 899, 905 (7th Cir. 2011). Under the first prong of the relation back inquiry, therefore, Plaintiff
has not shown that Officer Hopkins was or should have been made aware of the lawsuit at any time
prior to the filing of his third amended complaint, well after the statute of limitations had expired.
In light of this conclusion, the Court need not move to the second stage of the inquiry under Rule
15(c)(1)(C) with respect to whether Officer Hopkins would have been prejudiced by Plaintiffs delay
in adding him to this case. Plaintiff's claims against Officer Hopkins therefore are not timely and

are barred by the statute of limitations.

10
C. Equitable Tolling and Timeliness

Plaintiff asks the Court to grant relief from the two-year statute of limitations period under
equitable tolling principles. Equitable tolling “permits a plaintiff to sue after the statute of limitations
has expired if through no fault or lack of diligence on his part he was unable to sue before.” Fayoade
v. Spratte, 284 F. App’x 345, 347 (7th Cir. 2008) (quoting Savory v. Lyons, 469 F.3d 667, 673 (7th
Cir. 2006)). That equitable doctrine is not, however, applicable in this case. Even taking the facts in
the light most favorable to Plaintiff, the record does not demonstrate that Plaintiff, despite reasonable
efforts, was unable to discover information essential to determining that he had a claim against either
Officer Seropian or Officer Hopkins. See, e.g., Shropshear y. Corp. Counsel of City of Chicago, 275
F.3d 593, 595-96 (7th Cir. 2001) (collecting cases).

The record also does not suggest Officer Seropian and Officer Hopkins took “certain active
steps to prevent the plaintiff from suing,” as is typical of equitable tolling cases. Hollander v. Brown,
457 F.3d 688, 694 (7th Cir. 2006). To the contrary, they suggest Plaintiff was aware of Officer
Seropian’s identity before the statute of limitations had expired. Documents in the record* indicate
that Plaintiff identified Officer Seropian in a photo array on July 17, 2015 and CCDOC sent him a
response to his non-grievance request identifying Officer Seropian in 2013. [Defendants’ Motion to
Clarify, ECF No. 41 92; ECF No. 155-5, p. 6]; see, e.g., Vodak v. City of Chicago, 2006 WL 1049736
(N.D. Ill. 2006) (finding equitable estoppel, or equitable tolling, inapplicable where defendant

provided arrest reports and other documents containing names of officers involved). On July 20,

 

* As discussed above, a Rule 12(c) motion is evaluated under the same standard as a Rule 12(b)(6)
motion to dismiss. Gill, 850 F.3d 335. It is appropriate, therefore, to take judicial notice of matters
of public record, including court documents. General Elec. Capital Corp., 128 F.3d at 1081-82. As
evidenced by citations to the parties’ filings in this case, the Court’s ruling on the Rule 12(c) motion
is, in part, based on documents and exhibits either referenced by the parties’ pleadings or contained
within the court docket.

11
2015, within the statute of limitations period and a few days after identifying Officer Seropian in a
photo array, Plaintiff filed an amended complaint describing a litany of constitutional violations by
several individuals who did not become a part of this suit. [ECF No. 37]. He did not, however,
include Officer Seropian in that amended complaint. [ECF No. 37]. And while the filing ultimately
was stricken for failure to comply with court orders [ECF No. 43], it demonstrates that Plaintiff had
the ability to name Officer Seropian within the statute of limitations period yet did not do so.

Plaintiff also urges the Court to deny Defendants’ Motion as untimely. Plaintiff filed his third
and final amended complaint on March 26, 2018 [ECF No. 137], which Defendants answered on
April 17, 2018 [ECF No. 140]. About seven months later, on November 28, 2018, Defendants filed
their Motion for Judgment on the Pleadings [ECF No. 151]. Plaintiff argues that Defendants are
guilty of unreasonable delay in filing their Motion, yet cites no case authority for the proposition
that a motion for judgment on the pleadings is untimely if filed seven months after the close of the
pleadings. Nor has the Court’s own research located such a case.

Federal Rule of Civil Procedure 12(c) allows any party to move for judgment on the
pleadings “[a]fter the pleadings are closed but within such time as not to delay the trial.”
FED.R.CIvV.P. 12(c). The instant Motion was filed after the pleadings were closed and, given the
particular facts of this case, the passage of time did not delay the trial, which has not yet been set.
As Plaintiff concedes, this case has been pending for over five years with delay attributable to both
Plaintiff and Defendants. Both sides sought extensions to discovery deadlines as well as numerous
extensions to the summary judgment briefing schedule. [ECF Nos. 111, 116, 128, 148, 158, 163,
172, 174, 178, 179]. Further, even if not timely as a Rule 12(c) motion, the statute of limitations

issues Defendants raise in their Motion could have been raised on summary judgment to the same

12
effect. Accordingly, while Defendants’ Motion certainly was filed late in the gestation of this case,
that alone is not a reason to deny it as untimely.

Plaintiff's final argument that the Court, in effect, ruled on the statute of limitations issue in
Plaintiffs favor by allowing Plaintiff to amend his complaint to include Officers Seropian and
Hopkins also is unavailing. As the Court said in 2015 in ruling on Plaintiff's proposed second
amended complaint, “the statute of limitations is an affirmative defense,” not a necessary element
of Plaintiff's claim for relief. [ECF No. 51]; FED.R.CIv.P. 8(c). Therefore, allowing Plaintiff to
proceed with his claims on initial review did not preclude Defendants from raising their affirmative
defenses at the appropriate stage. Furthermore, the Court is cognizant of the fact that Plaintiff was,
for a period, appearing pro se, including at the time he filed his second amended complaint.
Allegations in a pro se complaint are held “to less stringent standards than formal pleadings drafted
by lawyers,” and are to be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972) (per
curiam); Wilson v. Civil Town of Clayton, Ind., 839 F.2d 375, 378 (7th Cir. 1988). Mindful of the
difficulties facing pro se litigants, the Court allowed Plaintiff to state any claims he could plead,
regardless of possible affirmative defenses available to Defendant. See, e.g., U.S. v. Northern Trust
Co., 372 F.3d 886, 888 (7th Cir. 2004). Now that the pleadings are complete and discovery is
concluded, liberal pleading standards give way to the viability of Plaintiff's claims against
Defendants on the merits.

For all the above reasons, Officer Seropian’s Motion for Judgment on the Pleadings is
granted with respect to the claim arising from the July 24, 2013 incident and denied with respect to
the claim arising from the November 18, 2013 incident. Officer Hopkins’ Motion for Judgment on

the Pleadings as to both claims is granted.

13
IV.
MOTION FOR SUMMARY JUDGMENT

Defendants move for summary judgment solely on the issue of Plaintiff's exhaustion of his
administrative remedies. Officer Seropian argues that because Plaintiff failed to appeal his grievance
regarding the July 24, 2013 incident, he has not exhausted his administrative remedies for that claim.
Sergeant Gambino and Officer Allen also argue that because Plaintiff failed to re-submit his grieved
issue from July 24, 2013 as a grievance request and subsequently appeal it, he has not exhausted his
administrative remedies with respect to that claim. Finally, Officer Hopkins moves for summary
judgment regarding the October 16, 2014 incident, arguing that Plaintiff failed to appeal his
grievance related to the incident on that date and therefore did not exhaust. Considering the Court’s
ruling that the claim arising from the July 24, 2013 incident involving Officer Seropian and the claim
arising from the October 16, 2014 incident involving Officer Hopkins are barred by the statute of
limitations, the issue of exhaustion regarding these claims is moot. Therefore, only Sergeant
Gambino’s and Officer Allen’s summary judgment arguments remain before the Court.

At the summary judgment stage, Sergeant Gambino and Officer Allen ask the Court to find,
after viewing the facts and all reasonable inferences in the light most favorable to the Plaintiff, that
there are no genuine issues of material fact in dispute and that Defendants are entitled to judgment
as a matter of law on the issue of exhaustion. FED.R.CIv.P. 56(c). At summary judgment, the Court
is assisted by Northern District of Illinois Local Rule 56.1, which requires Defendants, as the moving
party, to provide “a statement of material facts as to which the moving party contends there is no
genuine issue.” N.D. Ill. L.R. 56.1(a)(3); see Cracco y. Vitran, Exp., Inc., 559 F.3d 625, 632 (7th
Cir. 2009). Local Rule 56.1 “is designed, in part, to aid the district court, ‘which does not have the

advantage of the parties’ familiarity with the record and often cannot afford to spend the time

14
combing the record to locate the relevant information,’ in determining whether a trial is necessary.”
Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011). After Defendants file the Local Rule
56.1(a)(3) statement, the opposing party, Plaintiff, must file “a response to each numbered paragraph
in the moving party’s statement, including, in the case of any disagreement, specific references to
the affidavits, parts of the record, and other supporting materials relied upon.” N.D. Ill. L.R.
56.1(b)(3)(B); Cracco, 559 F.3d at 632. This is not a “mere formality,” but rather, “follows from
the obligation imposed by Fed.R.Civ.P. 56(e) on the party opposing summary judgment to identify
specific facts that establish a genuine issue for trial.” Waldridge v. American Hoechst Corp., 24 F.3d
918, 924 (7th Cir. 1994).

A. Undisputed Material Facts

In compliance with Local Rule 56.1, Defendants filed a statement of uncontested material
facts supporting summary judgment. [DSOMF, ECF No. 155]. Plaintiff responded and also
exercised his right to present a separate statement of additional facts that require the denial of
summary judgment. [Plaintiff's Response to DSOMF, ECF No. 166; PSOMF, ECF No. 167]; see,
e.g., Ciomber v. Coop. Plus, Inc., 527 F.3d 635, 643 (7th Cir. 2008). The Court has reviewed the
relevant pleadings and finds no disputed issues of fact that require further inquiry at an exhaustion
hearing. Pavey, 544 F.3d at 742. The undisputed record regarding the sole summary judgment issue
remaining is as follows. Plaintiff filed a grievance naming Sergeant Gambino and Officer Allen on
July 24, 2013, the same day as the incident in question. [DSOMF 4 12, Ex. E; Plaintiff's Response
to DSOMF § 12]. The grievance alleged that Plaintiff repeatedly complained of pain to Sergeant
Gambino and Officer Allen and asked to be transported to Cermak Hospital for treatment, which
they refused to do. [DSOMF, Ex. E]. In the grievance, Plaintiff also requested assistance from

CCDOC identifying the bailiff in the courtroom involved in the incident. [DSOMF, Ex. E].

15
CCDOC processed Plaintiff's above-described grieved issue as a non-grievance request.
[DSOMF {J 12, 19, Ex. C, Ex. E; Plaintiff's Response to DSOMF 4 19]. A non-grievance request
does not receive a control number, nor can it be appealed. [DSOMF, Ex. C §f 8, 9]. Instead, if the
inmate is unsatisfied with CCDOC’s response to a non-grievance request, it may be resubmitted as
a grievance. [DSOMF, Ex. C § 8, Ex. E]. CCDOC responded to Plaintiff's non-grievance request on
August 14, 2013, identifying the courtroom bailiff as Deputy Sheriff Michael Seropian *10995.
[DSOMF 20, Ex. E; Plaintiff's Response to DSOMF 20]. The response was directed to Plaintiff
at Kankakee County Jail and, as a result of his transfer to Kankakee on August 14th, Plaintiff was
unable to sign for it. [DSOMF 21; Plaintiff's Response to DSOMF § 21]. Plaintiff did not resubmit
the non-grievance request as a grievance. [DSOMF 23; PSOMF § 12].

B. Analysis

Given the undisputed facts above, the Court turns to whether summary judgment is
warranted. It is well-settled that “summary judgment cannot be used to resolve swearing contests
between litigants.” Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003) (collecting cases). Rather,
summary judgment is intended only to decipher whether, based on the evidence in the record, there
“is any material dispute of fact that requires a trial.” Waldridge v. Am. Hoechst Corp., 24 F.3d 918,
920 (7th Cir. 1994).

Whether a fact is “material” necessarily depends on the applicable substantive law. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Defendants’ argument concerning Plaintiff's
exhaustion of his administrative remedies is governed by the Prison Litigation Reform Act of 1995
(“PLRA”), which provides that “[n]o action shall be brought with respect to prison conditions under
[42 U.S.C. § 1983], or any other Federal law, by a prisoner...until such administrative remedies as

are available are exhausted.” 42 U.S.C. § 1997e(a). As the Supreme Court recently emphasized,

16
“that language is ‘mandatory’: An inmate ‘shall’ bring ‘no action’ (or said more conversationally,
may not bring any action) absent exhaustion of available administrative remedies.” Ross v. Blake,
1368. Ct. 1850, 1856 (2016) (citing Woodford v. Ngo, 548 U.S. 81, 85 (2006)). “[I]fa prison has an
internal administrative grievance system through which a prisoner can seek to correct a problem,
then the prisoner must utilize that administrative system before filing a claim under Section 1983.”
Massey v. Helman, 196 F.3d 727, 733 (7th Cir. 1999),

The PLRA does not provide for consideration of an individual prisoner’s special
circumstances, nor does it allow a court to consider whether exhaustion would be “unjust or
inappropriate in a given case.” Ross, 136 S. Ct. at 1858. “Exhaustion is no longer left to the discretion
of the district court,” Woodford, 548 U.S. at 85, but the PLRA does contain “its own, textual
exception to mandatory exhaustion.” Ross, 136 S. Ct. at 1858. An inmate only is required to exhaust
“available,” not unavailable, administrative remedies. The Supreme Court has repeatedly defined an
“available” remedy as one which is “‘capable of use’ to obtain ‘some relief for the action complained
of.’” Ross, 136 S. Ct. at 1859 (quoting Booth v. Churner, 532 U.S. 731, 737-38 (2001)). In practice,
a remedy is “available” where the prisoner has been notified of its existence in a way reasonably
likely to be understood. Ramirez v. Young, 906 F. 3d 530 (7th Cir. 2018). It must also be available
“in fact and not merely in form.” Schultz v. Pugh, 728 F.3d 619, 620 (7th Cir. 2013). Examples of
unavailable remedies include an administrative procedure that “operates as a simple dead end — with
officers unable or consistently unwilling to provide any relief to aggrieved inmates,” an
administrative scheme that “no ordinary prisoner can discern or navigate,” or “when prison
administrators thwart inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.” Ross, 136 S. Ct. at 1859-60.

17
It is clear, then, that unexhausted claims may not be brought in court. However, an inmate is
not required to specifically plead or demonstrate exhaustion in his complaint. Jones v. Bock, 549
U.S. 199, 216 (2007). Failure to exhaust administrative remedies is an affirmative defense, and
Defendants have the burden of showing that Plaintiff has failed to exhaust available administrative
remedies. Massey, 196 F.3d at 735; see also, Kaba v. Stepp, 458 F.3d 678, 681 (7th Cir. 2006).

Applying these legal principles to the undisputed material facts in this case, Sergeant
Gambino and Officer Allen are not entitled to summary judgment in their favor as Plaintiff's
submission of his July 24, 2013 grievance exhausted all administrative remedies “available” to him
at CCDOC. Inmates are “required to exhaust grievance procedures they have been told about, but
not procedures they have not been told about.” King v. McCarty, 781 F.3d 889, 896 (7th Cir. 2015).
To that effect, inmates are “told” about the CCDOC grievance procedure through the Inmate
Handbook and the grievance forms themselves. [PSOMF, Ex. B; DSOMF, Ex. D, E, F]. And while
both sources describe the existence of a non-grievance request versus a grievance, neither explains
the actual non-grievance request process, when CCDOC will designate an inmate complaint as one
versus the other, and what an inmate must do to follow up on or appeal a non-grievance request.
[PSOMF, Ex. B, p. 20-21; DSOMF, Ex. D, E, F]. Crucially, nothing in the record suggest that
CCDOC inmates are on notice that the permissive language contained on the grievance form — “an
inmate may re-submit the grievance issue” — is, in fact, mandatory for an inmate to exhaust his or
her administrative remedies with respect to that issue. This is especially important where the decision
to designate an inmate complaint as a non-grievance request versus a grievance does not belong to
the inmate but, rather, to CCDOC through its Program Services staff. [DSOMF, Ex. D, E, F].

The plain language of Cook County Jail’s stated policy did not require Plaintiff to resubmit

his grievance after it was processed as a request. [DSOMF, Ex. D, E, F]. As a result, the exhaustion

18
process was completed when CCDOC responded to Plaintiffs grieved issue on August 14, 2013.
Other courts within this district have been similarly reluctant to find exhaustion where an inmate has
failed to resubmit a non-grievance request as a grievance under the Cook County Jail’s procedural
framework. See, e.g., Coleman v. Dart, 2019 WL 670248 (N.D. Ill. 2019) (holding that the Cook
County Jail’s designation of an inmate’s grieved issue as a non-grievance request vende the
appellate process “unavailable” for purposes of exhaustion); Evans v. Bilal, 2017 WL 3278824 (N.D.
Ill. 2017); Camacho v. Dart, 2017 WL 680329, at *5 (N.D. Ill. 2017); Munoz v. Dawalibi, 2015 WL
719373 (N.D. Ill 2015); Harper v. Dart, 2015 WL 3918944 (N.D. Ill. 2015); Shelby v. Dart, 2015
WL 8329971 (N.D. Ill. 2015). For these reasons, the Court finds that Sergeant Gambino and Officer
Allen have not met their burden of showing that the procedures they argue Plaintiff failed to exhaust
regarding the July 24, 2013 incident — resubmission of his non-grievance request as a grievance —
were “available” to him.

C. Final Matters

As a final matter regarding summary judgment, there are two procedural issues the Court
must address. First, Defendants in their Motion for Summary Judgment exclusively argue the issue
of exhaustion while “reserv[ing] the right at a later date to address Plaintiff's substantive claims” in
a separate motion for summary judgment. [ECF No. 154, n.1]. On May 15, 2018, however, this
Court entered a briefing schedule requiring Defendants to file their summary judgment motion by
July 17, 2018. [ECF No. 143]. After the parties appeared at a status hearing on June 19, 2018, the
Court extended the due date for summary judgment motions to August 21, 2018. [ECF No. 145]. At
a status hearing a month later, on July 19, 2018, the Court once again extended Defendants’ deadline

to file their summary judgment motion to October 15, 2018. [ECF No. 146]. Three days before that

19
deadline, Defendants moved for another extension time [ECF No. 148], which the Court granted
[ECF No. 150]. However, in doing so, the Court cautioned Defendants as follows:
“THIS IS THE FINAL EXTENSION OF TIME THE COURT WILL GRANT
DEFENDANTS TO FILE ANY MOTIONS FOR SUMMARY JUDGMENT. The Court
originally set a briefing schedule for summary judgment motions on 5/15/18 [143], fully five
months ago. The Court then extended the date to file motions for summary judgment for 90
days on 7/19/18 [146] when Defendants' new counsel came into this case [147]. This is a
2014 case and further delay in filing any motions for summary judgment will not be
permitted.”
[ECF No. 150].
The plain language of the Court’s order leaves no room for misinterpretation: Defendants
were required to file “any motions for summary judgment they intend to file” by the November 29,
2018 due date. [ECF No. 150] (emphasis added). Defendants were given over six months to file their
motions for summary judgment. The singular product of that extensive gestation period was the
summary judgment motion currently before this Court. Defendants apparently chose to raise some,
but perhaps not all, of the arguments they might raise in support of summary judgment in their long-
delayed filing. The Court is not inclined to give Defendants another bite at the apple. Therefore,
notwithstanding the footnote in Defendants’ brief reserving the right to do so, Defendants will not
be permitted to file any other summary judgment motions, if that is, in fact, something they intend
to do by virtue of their “reservation of rights.” [ECF No. 154, n.1]. “[D]istrict courts must manage a
burgeoning caseload, and they are under pressure to do so as efficiently and speedily as they can,
while still accomplishing just outcomes in every civil action.” Reales v. Consol. Rail Corp., 84 F.3d
993, 996 (7th Cir. 1996). Courts not only have, but must wield with “substantial discretion,” the
power to establish and enforce deadlines for the filings of motions and to manage the discovery

process. /d. Given the Court’s significant interest in maintaining the integrity of its calendar and the

interest of justice in moving this five-year old case to a conclusion, any further filings regarding

20
summary judgment will be considered untimely. See, e.g., Wienco, Inc. v. Katahn Assocs., Inc., 965
F.2d 565, 568 (7th Cir. 1992),

Second, as the Court noted above, exhaustion of administrative remedies is an affirmative
defense and, as such, the burden is on Defendants to raise it. Defendants asserted, and the Court
addressed, exhaustion with respect to the July 24, 2013 and October 16, 2014 claims. Yet despite
evidence in the record suggesting Plaintiff did not file any grievances or invoke the administrative
process with respect to the November 18, 2013 and December 19, 2013 incidents [DSOMF 4 11,
Ex. C; Plaintiff's Response to DSOMF 4 10, 11], Defendants did not assert the failure to exhaust
as an affirmative defense regarding those claims. The “failure to plead an affirmative defense may
result in a waiver of the defense if the defendant has relinquished it knowingly and intelligently, or
forfeiture if the defendant merely failed to preserve the defense by pleading it.” Reed v. Columbia
St. Mary's Hosp., 915 F.3d 473, 478 (7th Cir. 2019). Here, the Court finds swa sponte that Defendants
have forfeited their right to raise exhaustion with respect to the November 18, 2013 and December
19, 2013 incidents by not pleading that affirmative defense in response to those two incidents.

IV.
CONCLUSION

The Court hereby grants in part and denies in part Defendants’ Motion for Judgment on the
Pleadings [ECF No. 151] and denies Defendants’ Motion for Summary Judgment [ECF No. 153]
for all the reasons discussed above. Plaintiff's remaining claims involving Sergeant Gambino’s and
Officer Allen’s conduct on July 24, 2013, Officer Seropian’s and Sergeant Gambino’s conduct on

November 18, 2013, and the incident involving Officer Seropian on December 19, 2013 will

21
proceed to trial unless the parties can resolve them before trial. This case is set for a status hearing
on July 2, 2019 at 10:30 a.m.

It is so ordered.

     

ffrey TY Gilb
nited States Magistrate Judge

Dated: June 17, 2019

22
